Citation Nr: 1402693	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for prostate cancer status post radical prostatectomy.

2.  Entitlement to an effective date earlier than November 10, 2008 for the award of service connection for prostate cancer status post radical prostatectomy.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for left ankle disability.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to service connection for back disorder.  

8.  Entitlement to service connection for ischemic heart disease.
9.  Entitlement to service connection for and neuropathy of both legs.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The record reflects a prior final RO denial of a claim of service connection for hearing loss in September 1995.  Regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claim has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly the Board has characterized the appeal as encompassing both matters set forth on the title page.

For reasons explained in the REMAND following this decision, the issue of entitlement to an effective date earlier than November 10, 2008 for the award of service connection for prostate cancer status post radical prostatectomy has been listed on the title page for procedural purposes only.

A review of the Virtual VA electronic records storage system, as well as the Veterans Benefits Management System (VBMS), reflect no additional, relevant evidence which is not currently associated with the paper claims folder.

The Veteran appears to have alleged that his surgical scar from his service-connected radical prostatectomy is symptomatic.  See Veteran's written statement received January 2010.  Additionally, in a statement received in July 2011, the Veteran appears to make a claim for benefits under 38 U.S.C. §1151, and service connection for a right knee disability.  These issues, which have not been developed and adjudicated by the RO, are referred to the RO for appropriate action.  

The issues of entitlement to service connection for left ankle, left knee and hearing loss disabilities on the merits, as well as entitlement to an earlier effective date for the award of service connection for prostate cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 8, 2008, the Veteran underwent a radical retropubic prostatectomy due to service-connected prostate cancer; he has not suffered a local recurrence or metastasis of prostate cancer and has not required surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.

2.  The Veteran's residuals of prostate cancer, status post radical prostatectomy, is predominantly manifested by urinary frequency with a daytime voiding interval of less than one hour absent renal dysfunction, or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

3.  An unappealed September 1995 RO rating decision denied service connection for hearing loss on the basis that an established hearing loss disability did not manifest in service and was not shown to be causally related to an event in service.

4.  Evidence received since the RO's final September 1995 decision includes lay witness observations that the Veteran has demonstrated impaired hearing since the early 1970's which, if accepted as true, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, but no higher, for prostate cancer status post radical prostatectomy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2013).

2.  The September 1995 RO rating decision, which denied a claim of entitlement to service connection for hearing loss, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  As pertinent evidence received since the September 1995 RO denial is new and material, the criteria for reopening the claim for service connection for hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As addressed below, the Board reopens the Veteran's claim for hearing loss and remands the issue for further evidentiary development.  As a final decision is not reached, there is no need to discuss VCAA compliance. 

With respect to the prostate cancer claim, the Veteran has appealed the initial rating assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA and private clinical records identified by the Veteran as relevant to his claim.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  Furthermore, the RO determined in January 2010 that the Veteran had not filed for benefits with the Social Security Administration (SSA).  The record does not suggest that there are any relevant SSA records to obtain.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the Veteran's claim").

The Veteran was also afforded VA Compensation and Pension (C&P) examinations in December 2008 and January 2010.  The Board finds that these examinations are adequate in order to evaluate the Veteran's service-connected prostate cancer residuals as they include an interview with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Since the last examination was conducted in January 2010, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that a higher schedular rating may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Prostate cancer

The Veteran seeks a higher initial rating for service-connected prostate cancer.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

The Veteran's prostate cancer is evaluated under DC 7528, which pertains to malignant neoplasms of the genitourinary system, wherein a 100 percent rating is warranted during active malignancy.  38 C.F.R. § 4.115b, DC 7528.  A NOTE to DC 7528 states as follows:

Note--Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The Rating Schedule for renal dysfunction and voiding dysfunction, the latter which provides that the particular condition will be rated as urine leakage, frequency, or obstructed voiding, is located at 38 C.F.R. § 4.115a.  The predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.

In applying the criteria of DC 7528, the Board must make factual findings as to when the Veteran last underwent treatment for prostate cancer and whether, since that time, the Veteran has suffered a local recurrence or metastasis of prostate cancer.  Tatum v. Shinseki, 24 Vet. App. 139 (2010). 

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension noncompensable under DC 7101, is rated as noncompensable.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 warrants a 30 percent rating.  With constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101, a 60 percent rating is warranted.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  A 10 percent rating contemplates a daytime voiding interval between two and three hours, or; awakening to void two times per night; or marked obstructive symptomatology.

A 20 percent evaluation contemplates urine leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day; or daytime voiding interval between one and two hours, or; awakening to void three to four times per night.

A 30 percent rating is warranted for obstructed voiding with urinary retention requiring intermittent or continuous catheterization. 

A 40 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; or, urinary frequency with a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.

A maximum 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Historically, on January 8, 2008, the Veteran underwent radical retropubic prostatectomy due to service-connected prostate cancer.  Postsurgery, the Veteran did not undergo any form of X-ray, antineoplastic chemotherapy or other therapeutic procedure.  There was also no evidence of malignant recurrence.  A September 2008 follow-up record with his private physician noted the Veteran's report of no significant voiding complaints or leaking.  The Veteran had erectile dysfunction treated with Levitra.

Thereafter, private medical records dated February, November and December 2008 that the Veteran denied complaints such as urinary frequency, hematuria, nocturia, polyuria, hesitancy and erectile dysfunction (ED).

On VA C&P examination in December 2008, the Veteran denied voiding difficulty as well as a history of stricture or dilations.  He voided every hour during the day.  He did not have to void at night unless he went to bed early, at which time he had nocturia twice.  He denied incontinence, and had stopped wearing pads six weeks after surgery.  He was taking Viagra for erectile dysfunction, but was not on any other medications for prostate cancer or any urinary condition.  He had no known history of renal dysfunction.  He had been retired from a federal job.  Examination, which included urinalysis and laboratory testing, resulted in diagnoses of 1) status post radical prostatectomy for adenocarcinoma of the prostate with no current evidence of disease, and 2) secondary erectile dysfunction.  The Veteran was described as independent in his activities of daily living with his prostate adenocarcinoma with erectile dysfunction causing no functional impairment in his employability.

A January 2009 private medical record noted that the Veteran denied complaints such as urinary frequency, hematuria, nocturia, polyuria, hesitancy and ED.

An RO rating decision dated February 2009 granted service connection for residuals of prostate cancer, and assigned an initial noncompensable rating effective November 10, 2008.  The RO also awarded special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k).

In a statement received in January 2010, the Veteran argued that he manifested "frequent urination."  He described being unable to travel long distances  without making frequent restroom stops and tending to drip after urinating which caused an offensive odor requiring him to change his underwear.  Occasionally, he failed to reach the bathroom in time during a deep sleep.  He also described leaking when exiting a vehicle or lifting moderately heavy items.

The Veteran was afforded additional VA C&P examination in January 2010.  At this time, the Veteran again reported no recurrence of his prostate cancer and no history of hormonal therapy, chemotherapy or radiation therapy following his radical prostatectomy.  The Veteran denied any constitutional symptoms, but did report general fatigue.  He was still recovering from a recent thyroidectomy for a multi-nodular goiter.  The examiner noted there were no specific weaknesses, anorexia or weight loss gain secondary to the Veteran's prostate cancer, but that the Veteran had lost about 30 pounds over the last couple of years in general.  The Veteran described urge continence with an immediate need to go or he will wet himself.  He had a daytime voiding interval of 30 minutes.  He did not have the need to change clothes in the daytime.  However, on 3 or 4 occasions since his surgery, he had nighttime incontinence which required a clothes change.  He had nocturia twice per night.  The Veteran did not use any appliance or device for urinary incontinence.  He had no history of urinary tract surgery or infections, renal colic, bladder stones, acute nephritis, drainage procedures, specific diet therapy, invasive procedures other than blood work or hospitalizations other than his prostatectomy.  He had no history of catheterizations other than those associated with surgeries.  The Veteran continued to experience erectile dysfunction, and reported that Levitra caused headaches, stuffiness, weakness and tiredness.  

Following physical and laboratory testing, the examiner offered diagnoses of 1) status post radical prostatectomy for prostate adenocarcinoma with no recurrent disease, and 2) secondary erectile dysfunction.  It was noted that the Veteran was retired, and that his dysfunction associated with his prostate cancer did not cause any functional impairment to his employability.  The Veteran did require frequent access to bathroom facilities, but this did not preclude his employability.

Applying the criteria to the facts of this case, the Board first finds that, on January 8, 2008, the Veteran underwent a radical retropubic prostatectomy due to service-connected prostate cancer.  Since that procedure, the lay and medical evidence establishes that the Veteran has not suffered a local recurrence or metastasis of prostate cancer and has not required surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  The Veteran does not argue otherwise.

According to the NOTE following DC 7528, the Veteran would be entitled to a 100 percent rating for the six month period beginning on January 8, 2008.  Here, the Veteran filed his initial VA compensation claim on November 10, 2008 which is the effective date of award assigned by the RO.  See generally 38 U.S.C.A. § 5110(a) (the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later).  As this date is past the expiration date for the 100 percent rating, the Veteran is not entitled to a 100 percent rating at any time during the appeal period.

In so holding, the Board is cognizant of the Veteran's argument that he should be assigned a 100 percent rating regardless of when he filed his claim.  As addressed in the REMAND following this decision, the Board finds that the Veteran has filed a notice of disagreement (NOD) with respect to the effective date of award assigned by the RO.  At this time, the Board finds no legal basis to award a 100 percent rating pursuant to the NOTE following DC 7528.

The Board further notes that, as the 100 percent rating has never been provided to the Veteran, the provisions of 38 C.F.R. § 3.105(e) do not apply.  Tatum, 24 Vet. App. 139 (2010). 

The Board next finds that the Veteran's residuals of prostate cancer, status post radical prostatectomy, is predominantly manifested by urinary frequency with a daytime voiding interval of less than one hour absent renal dysfunction or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

At his initial VA C&P examination in December 2008, the reported voiding every hour during the day.  Similarly, during his January 2010 VA C&P examination, the Veteran described voiding with the need to urinate every 30 minutes.  His description more closely approximates the criteria for a 40 percent rating due to a daytime voiding interval of less than one hour.  38 C.F.R. § 4.7.

The Board acknowledges that some private clinic records reflect the Veteran's denials of urinary frequency.  However, those examinations were not focused on evaluating his genitourinary problems and also included his denials of erectile dysfunction, which is credibly established by the lay and medical evidence of record.  Overall, the Board finds no reason to doubt the Veteran's report that he experiences a daytime voiding interval between 30 to 60 minutes.  Thus, the Board finds that a 40 percent rating is warranted for the entire appeal period based upon voiding dysfunction.

However, the Board finds that a rating greater than 40 percent for residuals of prostate cancer, status post radical prostatectomy, for any time during the appeal period.  

With respect to voiding dysfunction, the Veteran has described some urine leakage when he does not have immediate access to a bathroom.  He describes several occasions over the last 5 years wherein he experienced incontinence during his sleep.  Nonetheless, the Veteran has not described continual urine leakage, there is no history of surgical urinary diversion, he has not worn absorbent materials beyond the convalescence stage, and does not describe a need for the wearing of absorbent materials on a daily basis.  In short, there is no lay or medical evidence which supports the 60 percent rating for voiding dysfunction.

A higher rating could also be warranted based upon renal dysfunction.  Here, the laboratory testing and medical examinations do not disclose any renal dysfunction.  The Veteran has not alleged renal dysfunction.  While the Veteran did report some symptoms of weakness, weight loss and limitation of exertion in 2010, the VA examiner in January 2010 indicated that these symptoms were not attributable to renal dysfunction.  Rather, the VA examiner in January 2010 noted that the Veteran had recently undergone a thyroidectomy.  See generally 38 C.F.R. § 4.119, DC 7903 (symptoms of hypothyroidism include fatigability and muscular weakness).  The Veteran's clinic records reflect that he has been prescribed Levothyroxine (Synthroid). 

Thus, the Veteran is not entitled to a higher schedular rating based upon renal dysfunction.  The Board further finds no other diagnostic criteria allowing for a higher schedular rating applicable to the facts of this case.  Notably, the Veteran does experience erectile dysfunction as secondary to his prostatectomy.  This aspect of disability has been addressed with an award for special monthly compensation under the provisions of 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.

In so finding, the Board recognizes that the Veteran's report of symptomatology has, at times, varied during the appeal period.  Overall, the Board finds that the Veteran has provided credible and truthful descriptions of disability to the VA examiners.  The variance in description must be viewed in light that his symptoms are not expected to be static in nature.  The Board has resolved any interpretive doubt and variances in description in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

Nonetheless, to the extent that the Veteran argues entitlement to a rating greater than 40 percent, the Board finds that the credible lay and medical evidence preponderates against the claim.  The criteria involving daytime and nighttime urinary frequency necessarily rely solely on the Veteran's own descriptions.  The Board's award of a 40 percent rating based upon the interval of daytime frequency has been based exclusively on the Veteran's testimony, and the Veteran himself does not describe the type of symptomatology warranting a higher rating still.  With respect to renal impairment, the Board has placed greater probative weight to the findings of VA examiners as they have greater expertise and training than the Veteran in evaluating the nature and severity of renal function, which involves interpretation of laboratory data as well as taking into account other clinical findings.

As the preponderance of the evidence is against the Veteran's claim for a rating greater than 40 percent, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the Veteran's claim, to the extent that he claims that a rating in excess of 40 percent is warranted, is denied. 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court described the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Here, the Veteran primarily describes urinary frequency with very infrequent incontinence.  The rating criteria specifically consider multiple factors such as renal dysfunction, urinary frequency, urinary leakage and voiding obstruction.  A higher schedular rating is available for symptoms of urinary leakage, but the Veteran does not currently meet or more closely approximate the criteria for the next higher rating.  The Veteran also does not manifest any renal dysfunction which could warrant a higher schedular rating.  The Veteran's erectile dysfunction has been addressed with an award of special monthly compensation.  Overall, the Board further finds no other aspects of the prostate cancer residuals which are not contemplated in the assigned schedular rating.  In the opinion of the Board, the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). 

The Board has also considered whether the Veteran seeks a higher rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is a retired federal worker, and has not alleged unemployability due to his prostate cancer residuals.  VA examiners in 2008 and 2010 have specifically opined that the Veteran's prostate cancer residuals do not impair his employability.  On these facts, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the Veteran or the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)).  Consequently, further consideration of such is not necessary.

III.  Hearing loss

The Veteran seeks to establish his entitlement to service connection for hearing loss.  He primarily contends that his current hearing loss first began during combat events.

By rating action dated September 1995, the RO denied the Veteran's claim of entitlement to service connection for hearing loss on the basis that an established hearing loss disability did not manifest in service and was not shown to be causally related to an event in service.

By letter dated September 20, 1995, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not file a notice of disagreement within one year of the September 1995 notice of denial, or submit new and material evidence requiring a readjudication of the claim.  Notably, the RO's September 1995 rating decision reflects that STRs were reviewed although a service record folder has been placed in the record chronologically after the RO's rating decision.  As such, the October 1984 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his current claim to reopen in December 2008.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The Veteran's Department of Defense (DD) Form 214 reflects that he was awarded the Purple Heart for wounds received during combat service in the Republic of Vietnam.  A combat veteran's assertions of an event during combat are to be presumed true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the RO in September 1995 included the Veteran's DD Form 214 which reflected an award of the Purple Heart during his period of service in the Republic of Vietnam.  His STRs did not reflect any lay or medical evidence of hearing loss.  His separation examination included an audiometric test with puretone thresholds of 0 in all frequencies tested.  An August 1995 VA audiology examination demonstrated a hearing loss disability per 38 C.F.R. § 3.385.  The Veteran generally reported experiencing hearing loss since a mortar attack in service.

Evidence of record since the final September 1995 RO rating decision includes the Veteran's continued report of the onset of hearing impairment during combat events in service.  Additionally, the Veteran has provided two lay witness statements which assert personal knowledge that the Veteran has demonstrated impaired hearing since the early 1970s.  These lay observations of hearing impairment corroborate the Veteran's prior descriptions of hearing loss since combat service which, if accepted as true, raise a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist and the chronicity provisions of 38 C.F.R. § 3.303(b).  See Shade, 24 Vet. App. 110 (2010).  See generally Bostain v. West, 11 Vet. App. 124, 128 (1998) (corroborative evidence can constitute new and material evidence); Paller v. Principi, 3 Vet. App. 535 (1992) (a second physician's opinion which corroborated prior medical evidence was material, particularly where an apparent split of opinion existed).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication of the claim on the merits.



ORDER

A 40 percent rating for prostate cancer status post radical prostatectomy is granted.

As new and material evidence to reopen the claim for service connection for hearing loss has been received, to this limited extent, the appeal is granted. 


REMAND

The Board finds that further development is necessary on the service connection claims for hearing loss, left knee disability and left ankle disability.

With respect to hearing loss, the Veteran reports the onset of decreased hearing acuity which began during a combat event.  The Board finds that his account of decreased hearing acuity in a loud combat environment is consistent with the time, place and circumstances of his known service and, thus, is accepted as true regardless of the lack of documentation.  38 U.S.C.A. § 1154(b).  Given the accepted report of a perceived decrease in hearing acuity since combat service and the known acoustic noise exposure experienced during combat, the Board finds that the July 2009 VA examination report is inadequate for rating purposes as the VA examiner failed to take discuss the significance of the Veteran's perceived hearing impairment since service as well as the extent of acoustic trauma during combat.  38 U.S.C.A. § 5103A(d).

With respect to the claimed left ankle and left knee disabilities, the Veteran asserts that he injured his left ankle and left knee during the same combat event which resulted in his award of the Purple Heart.  In fact, he reports that his left ankle was x-rayed after this injury with him being told that he incurred a chip fracture.  See Veteran's Written Statement received January 2010; VA Form 21-4138 received June 2010.  As the Board finds no clear evidence to the contrary, the Board accepts the Veteran's report of left ankle and left knee injuries during combat as claimed.  38 U.S.C.A. § 1154(b).  An October 2010 VA C&P examination report, which provided negative nexus opinions for the left knee and ankle, must be returned as inadequate for rating purposes as the examiner appeared to heavily rely upon the absence of inservice documentation which is not expected in a combat environment. 

Also in a statement following the March and August 2011 RO rating actions, which denied service connection for a back disorder, ischemic heart disease, and neuropathy of both legs, the Veteran  expressed disagreement both with the denials, the Veteran filed notice of disagreement. 

When a Veteran has filed an NOD in July 2011,and there is no SOC on file for the issues identified in the NOD, the appeal process is initiated and the Board must remand, not refer, the issues to the RO for issuance of an SOC. See Manlincon v. West, 12 Vet. App 238 (1999). As no SOC has been issued addressing the above issues disputed by the Veteran, the appeal is not perfected. An SOC addressing these issues appealed must be issued on remand.

Finally, as noted above, a February 2009 RO rating decision awarded service connection for prostate cancer, and assigned a noncompensable rating effective November 10, 2008.  In a written statement received in January 2010, the Veteran argued his entitlement for an earlier effective date of award.  The Board finds that this document constitutes a timely filed NOD on the issue of entitlement to an effective date earlier than November 10, 2008 for the award of service connection for prostate cancer status post radical prostatectomy.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  As the filing of an NOD initiates appellate review which requires VA to furnish the claimant a statement of the case (SOC), the Board remands this issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder clinical records of the Veteran's VA treatment since June 22, 2011.

2.  Upon completion of the above, forward the Veteran's claims folder to an appropriate VA examiner for an opinion on the likely etiology of the Veteran's sensorineural hearing loss.  

Following review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not that the Veteran's current bilateral sensorineural hearing loss had its onset in service, or results from noise exposure during active service.  

In providing this opinion, the examiner is requested to address the following:
* the Board's factual finding that the Veteran perceived a decrease in hearing acuity following acoustic trauma while serving in combat;
* the description of hearing difficulties by the Veteran and two lay witnesses since the early 1970's; and
* the medical principles for diagnosing sensorineural hearing loss in light of the extent of noise trauma experienced by the Veteran during combat with a mortar and artillery unit.  See Award of Commendation Medal for Heroism dated May 1967.

The Veteran should be scheduled for additional VA examination if deemed necessary by the examiner.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  The reviewing physician must take into account the hardships of the Veteran's combat service and the lack of facilities available for treatment.

3.  Schedule the Veteran for examination by an appropriate medical doctor for opinion as to whether he manifests residuals from left ankle and left knee injuries in service.  The claims folder contents must be made available to the examiner for review.

Following review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) identify all current disabilities of the left ankle and, for each diagnosed disorder, provide opinion as to: 

	b) whether it is at least as likely as not such disability results from a left ankle injury during combat service; 

	c) whether it is at least as likely as not that such disability has been caused by service-connected shell fragment wounds to the buttocks; OR, alternatively; 
   
   d) whether it is at least as likely as not that such disability has been aggravated beyond the normal progress of the disorder by service-connected shell fragment wounds to the buttocks?

	e) identify all current disabilities of the left knee and, for each diagnosed disorder, provide opinion as to: 

	f) whether it is at least as likely as not such disability results from a left knee injury during combat service; 

	g) whether it is at least as likely as not that such disability has been caused by service-connected shell fragment wounds to the buttocks; OR, alternatively; 
   
   h) whether it is at least as likely as not that such disability has been aggravated beyond the normal progress of the disorder by service-connected shell fragment wounds to the buttocks?

In providing these opinions, the examiner is requested to address the following:
* the Board's factual finding that the Veteran incurred left ankle and left knee injuries during combat which required an x-ray examination of his left ankle; and
* whether there is any medical reason to accept or reject the Veteran's contention that he manifests current disabilities of the left knee and left ankle as a result of the combat injuries, to include specific consideration as to whether the 2010 radiologist interpretation that irregular findings of the left ankle were consistent with an old injury may be representative of the reported combat injury.

A rationale must be provided for the opinions offered and, if the requested opinions cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  The reviewing physician must take into account the hardships of the Veteran's combat service and the lack of facilities available for treatment. 

4.  Furnish the Veteran an SOC on the issue of entitlement to an effective date earlier than November 10, 2008 for the award of service connection for prostate cancer status post radical prostatectomy. The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

5.  Provide the Veteran with an SOC with respect to the issues of: entitlement to service connection for back disorder, ischemic heart disease, and neuropathy of both legs, to include notification of the need and the appropriate time period in which to file a substantive appeal. If, and only if, a timely substantive appeal is filed in response, these issues should be returned to the Board for appellate review.

6.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


